UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA,
vs. CASE NO: 8:19-cr-425-MSS-AEP

MARCUS ANDERSON
/

DEFENDANT’S WITNESS LIST
The undersigned attorney respectfully submits the following list of witnesses to be called
at the sentencing hearing scheduled on June 22, 2021:
1. Curtis Anderson
2. Velyna Anderson
3. Debbie Haugabook
4. Vernaye Denson
5. Shantell Davis
6. Dan Soronen
7. William Soronen
8. Charlie Cowart
Respectfully submitted,
sf Jay A. Hebert
Jay A. Hebert, Esq.
Florida Bar No.: 0880922
5250 Ulmerton Road
Clearwater, FL 33760
Tel: (727) 573-2622
Fax: (727) 573-2786

hebertlawgroup@hotmail.com
Attorney for Defendant
U.S. v. Anderson Case No. 8:19-cr-425-MSS-AEP

CERTIFICATE OF SERVICE
I hereby certify that on June 18, 2021, I electronically filed the foregoing with the Clerk

of Court by using the CM/ECF system which will send a notice of electronic filing to the

following:

Assistant United States Attorney Kristen A. Fiore

By: /s/ Jay A. Hebert
Jay A. Hebert, Esq.
Florida Bar No.: 0880922
5250 Ulmerton Road
Clearwater, FL 33760
Tel: (727) 573-2622
Fax: (727) 573-2786
hebertlawgroup@hotmail.com
Attorney for Defendant
